FactorShares Trust 35 Beechwood Rd, Suite 2B Summit, NJ 07901 February 27, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC 20549 Re: FactorShares Trust (the “Trust”) File Nos. 333-182274 and 811-22310 PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF(S000038223) Ladies and Gentlemen: On behalf of the Trust and its series, PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF (the “Fund”), transmitted herewith for filing is the preliminary proxy statement on Schedule14A (the “Preliminary Proxy Statement”) and related form of proxy voting card.The Preliminary Proxy Statement contains a request for shareholders to consider and approve an Investment Advisory Agreement and an Investment Sub-Advisory Agreement with respect to the Fund. If you have any questions regarding, concerning the foregoing, please contact the undersigned at (414)765-5586. Sincerely, /s/ Michael Barolsky Michael Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for the Trust
